Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Attorney of Record, Thomas M. Isaacson, (Reg. No. 44,166) on Tuesday, January 25, 2022.

The application has been amended as follows: 
		

identifying, at a first time and via a processor of a network-based service provider, a group of individuals associated with a purchase;
identifying a primary individual from the group of individuals and a non-primary group of individuals from the group of individuals, wherein the primary individual is associated with a primary payment account that is personal to the primary individual and that existed prior to the first time, wherein each individual of the non-primary group of individuals is associated with a respective non-primary account that existed prior to the first time, wherein the primary payment account and each respective non-primary payment account are independent of each other, and have no control over each other, and wherein each of the primary payment account and the respective non-primary payment account is one of a debit account or credit account;
establishing, via the processor of the network-based service provider, a policy for monitoring activity of the primary payment account across multiple purchases, wherein the policy is at least in part defined by at least one individual from the group of individuals and the policy comprises a purchase credit; 
configuring an electronic notification that is linked to the policy; 
transferring the electronic notification to a primary individual device, the electronic notification indicating the policy, the purchase credit and that the policy is linked to the primary payment account;  
monitoring, via a monitoring system and in a continuous manner, the activity of the primary payment account according to the policy at a second time that is later than the first time; 

performing, based on the result of the monitoring,  in an automatic manner and via the network-based service provider, 
2.  (Original)	The method of claim 1, wherein each individual in the non-primary group of individuals must approve being associated with the non-primary group.
3.  (Original)	The method of claim 1, wherein, prior to the purchase being detected, an individual in the non-primary group of individuals indicates an amount to contribute to the purchase.
4.  (Original)	The method of claim 3, wherein the amount is associated with an ordered item.
5.  (Original)	The method of claim 1, further comprising:
receiving an indication from an individual in the non-primary group of individuals of a tip amount to contribute to the purchase.
6.  (Original)	The method of claim 1, further comprising:
upon applying the respective portion of the transaction amount, sending a notification to at least one of the primary individual and one individual of the group of individuals.
7.  (Original)	The method of claim 1, wherein the purchase is associated with an order at a restaurant.
8.  (Original)	The method of claim 1, wherein the group of individuals is identified based on respective locations of each of the group of individuals.
9.  (Currently Amended)	A network-based service provider comprising:
a processor; and
a memory storing instructions for controlling the processor which, when executed by the processor, cause the processor to perform operations comprising:
identifying, at a first time, a group of individuals associated with a purchase;
identifying a primary individual from the group of individuals and a non-primary group of individuals from the group of individuals, wherein the primary individual is associated with a primary payment account that is personal to the primary individual and that existed prior to the first time, and wherein each individual of the non-primary group of individuals is associated with a respective non-primary account that existed prior to the first time, wherein the primary payment account and each respective non-primary payment account are independent of each other, and have no control over each other, and wherein each of the primary payment account and the respective non-primary payment account is one of a debit account or credit account;
establishing a policy for monitoring activity of the primary payment account across multiple purchases, wherein the policy is at least in part defined by at least one individual from the group of individuals and the policy comprises a purchase credit; 
configuring an electronic notification that is linked to the policy; 
transferring the electronic notification to a primary individual device, the electronic notification indicating the policy, the purchase credit and that the policy is linked to the primary payment account; 
monitoring, in a continuous manner, activity of the primary payment account according to the policy at a second time that is later than the first time; 
upon detection, as a result of the monitoring, of the purchase using the primary payment account, determining a transaction amount for the purchase; and 
performing, based on the result of the monitoring and in an automated manner, a transfer of a respective portion of the transaction amount, according to the purchase credit associated with the policy, from each non-primary payment account to the primary payment account to pay for the purchase.
10.  (Currently Amended)	A non-transitory computer-readable storage medium storing instructions which, when executed by a network-based service provider, cause the network-based service provider to perform operations comprising:
identifying, at a first time, a group of individuals associated with a purchase;
identifying a primary individual from the group of individuals and a non-primary group of individuals from the group of individuals, wherein the primary individual is associated with a primary payment account that is personal to the primary individual and that existed prior to the first time, and wherein each individual of the non-primary group of individuals is associated with a respective non-primary account that existed prior to the first time, wherein the primary payment account and each respective non-primary payment account are independent of each other, and have no control over each other, and wherein each of the primary payment account and the respective non-primary payment account is one of a debit account or credit account;
establishing a policy for monitoring activity of the primary payment account across multiple purchases, wherein the policy is at least in part defined by at least one individual from the group of individuals and the policy comprises a purchase credit; 
configuring an electronic notification that is linked to the policy; 
transferring the electronic notification to a primary individual device, the electronic notification indicating the policy, the purchase credit and that the policy is linked to the primary payment account; 
monitoring, in a continuous manner, activity of the primary payment account according to the policy at a second time that is later than the first time; 
upon detection, as a result of the monitoring, of the purchase using the primary payment account, determining a transaction amount for the purchase; and 
performing, based on the result of the monitoring, in an automated manner and via the network-based service provider, 
11.  (Cancelled)	
12.  (Cancelled)	
13.  (Cancelled)	
14.  (Cancelled)	
15.  (Cancelled)	
16.  (Cancelled)	
17.  (Cancelled)	
18.  (Cancelled)	

Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted November 15, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.

Allowable Subject Matter

Claims 1 - 10 are allowed over prior art of record. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “transferring the electronic notification to a primary individual device, the electronic notification indicating the policy, the purchase credit and that the policy is linked to the primary payment account; monitoring, via a monitoring system and in a continuous manner, the activity of the primary payment account according to the policy at a second time that is later than the first time; upon detection, as a result of the monitoring of the purchase using the primary payment account, determining a transaction amount for the purchase; and performing, based on the result of the monitoring, in an automatic manner and via the network-based service provider, a transfer of a respective portion of the transaction amount, according to the purchase credit associated with the policy, from each non-primary payment account to the primary payment account to pay for the purchase.”

	The following prior art references have been deemed most relevant to the allowed claim(s):

	The closest prior art Kenneth Shaw et al. (Pat. # US 9,760,936 B1) teaches a method of and system for purchasing an item using contributions from multiple people enables multiple users to contribute towards a gift. Typically the gift is one that each user would not purchase individually, but as a group, each user is able to contribute a portion of the total payment. Preferably, a gift host selects the gift, provides desired information and invited contributors are informed of the gift by email. The invited contributors then provide the necessary information to contribute before a deadline is reached. If the contributions are enough to purchase the gift, the gift is purchased and is given to a gift receiver.

The closest prior art Daniel Scalisi (Pub.# US 2011/0295749 A1) teaches the present application is directed to methods and systems of facilitating a transfer of donation money from individuals to charitable organizations. The transfer of money occurs through a first transfer of money from at least one mobile phone carrier to a facilitating organization and through a second transfer of money from the facilitating organization to the charitable organization. The facilitating organization enables the money transfer by transmitting web-based and mobile phone communications regarding donations on behalf of charitable organizations and enabling individuals to respond to such communications and communicate donation solicitations to other individuals.

The arguments presented by the Applicant along with the amendments to the claims and the combination of elements, such as, an entity payment account, the recipient payment account, a network-based service provider, a processor of a computing device that transmits via a wireless mitigation channel an electronic notice, a recipient device, a computing device that involves monitoring purchasing transactions, and a payment processing system. Numerous components that are recited within the claim were previously not part of or contemplated to be included with the gift card redemption process. The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John H. Holly/Primary Examiner, Art Unit 3696